DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8/12/22 have been fully considered but they are not persuasive. 
Regarding the 35 U.S.C. 101 rejection of the claims, Applicant argues that the amended claims are directed to an improved neural network containing a filter skip work setting that is used to automatically perform a computer action based on the meaning of a score output by the network, providing a practical application of the invention that cannot be performed in the human mind or manually with a pen and paper and as such, argues that the claims are not directed to mental process (Amendment, pg. 8, sixth para.  – pg. 10, second para.). Examiner respectfully disagrees.
The amended claims 1, 10 and 18 recites steps including inputting to a model comprising a neural network that includes a filter, a vector comprising a plurality ngrams of text (i.e., a data gathering step), applying the filter/setting to the ngrams during execution of the neural network (i.e., a data analysis/evaluation/processing step), determining based on the setting at least one ngram to be skipped, forming at least one skip word (i.e., a data evaluation step), outputting an intermediate score for a set of the ngrams (i.e., a data evaluation step), computing a number representing a semantic meaning of the at least one skip word, calculating a final score based on the number and the intermediate score (i.e., data evaluation steps), comparing the final score to meanings and modifying the model based on the comparison (i.e., evaluation and judgment steps) and performing or predicting a computer action using the final score (i.e. a post solutional activity), corresponding to the mental processes category of abstract ideas achievable by a human analyzing text received on paper using data processing steps (i.e., the use of a neural network having filter values) to perform vague actions such as outputting data or transforming data.  The dependent claims 2-9, 11-17, 19 and 20 also recite mental processes and do not add significantly more than the abstract idea.
The use of a neural network/machine learning in analyzing data is considered a data processing step i.e., the use of a computer to perform data analysis (see Ex parte Sanjay Gupta, 2/24/22) while automatically performing a generic/vague computer action using meaning inferred from neural network output scores correspond to using a generic computer in performing a generic/vague action using meaning inferred from neural network output scores and is what the Alice court decision sought to discourage, i.e., merely tying an abstract step to a computer. Additional elements “performing, automatically, a computer action based on the estimated semantic meaning using the final score”, “wherein the response application is configured to perform the predicted computer action, based on the estimated semantic meaning, over a network with respect to a user device” and “modifying the phrase recognition model based on the comparison between the final score and the known meanings” correspond to well-understood, routine, conventional methods of using a computer to perform functions, applying a generic computer to abstract functions, receiving and transmitting data over a network as well as a post solutional activity of updating/modifying memory or displaying/outputting data as recognized by the court decisions listed in MPEP § 2106.05. Cited reference Fei further describe the well-understood, routine, conventional nature of the invention in using a computer comprising neural networks in obtaining probability/score values (i.e., inferring the semantic meanings) used in performing computer actions, transmitting data and updating a phrase model (see Fei, para. [0025]; para. [0036]; para. [0051]; para. [0076]; para. [0080]).
Applicant also argues that like the example provided in the MPEP of using a neural network to perform steps of facial detection, the instant claims are not directed to an abstract idea and request the rejection be withdrawn (Amendment, pg. 10, third – fourth para.).
 Examiner respectfully disagrees as unlike the MPEP example that involves training a neural network for facial detection by applying transformations to digital facial images, creating a first training set including the modified set of digital facial images, training the neural network in a first stage using the first training set, creating a second training set including digital non-facial images that are incorrectly detected as facial images in the first stage of training and training the neural network in a second stage using the second training set, the instant claims merely provide input to a neural network to generate output for a vague action that is to be performed or update an initial model in storage (i.e. a data updating step) corresponding to non-statutory subject matter.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


                Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of text analysis without significantly more. The claims 1, 10 and 18 recites steps including inputting to a model comprising a neural network, a vector comprising a plurality ngrams of text (i.e., a data gathering step), receiving training phrases of meanings and converting the phrases into a vector of ngrams (i.e., a data evaluation step), applying a filter/setting to the ngrams during execution of the neural network (i.e., a data evaluation/processing step), determining based on the setting at least one ngram to be skipped, forming at least one skip word (i.e., a data evaluation step), outputting an intermediate score for a set of the ngrams (i.e., a data evaluation step), computing a number representing a semantic meaning of the at least one skip word, calculating a final score based on the number and the intermediate score (i.e., data evaluation steps), comparing the final score to meanings and modifying the model based on the comparison (i.e., evaluation and judgment steps) and performing or predicting a computer action using the final score (i.e. a post solutional activity), corresponding to the mental processes category of abstract ideas achievable by a human analyzing text received on paper using data processing steps (i.e., the use of a neural network having filter values) to perform vague actions such as outputting data or transforming data. This judicial exception is not integrated into a practical application because the claims are directed to an abstract idea with additional generic computer elements, where the generically recited computer elements (computer, neural network, system, server, automatically) do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer and where utilizing the neural network corresponds a data processing step. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because “performing, automatically, a computer action based on the estimated semantic meaning using the final score”, “wherein the response application is configured to perform the predicted computer action, based on the estimated semantic meaning, over a network with respect to a user device” and “modifying the phrase recognition model based on the comparison between the final score and the known meanings” correspond to well-understood, routine, conventional computer functions of using a computer to perform generic functions or applying a generic computer to abstract functions, receiving and transmitting data over a network as well as a post solutional activity of updating memory as recognized by the court decisions listed in MPEP § 2106.05 and also as described in cited references Fei, Silvestri and Kota (See PTO 892 form). 
             The dependent claims 2-9, 11-17, 19 and 20 also recite mental processes and do not add significantly more than the abstract idea and are as such similarly rejected.

Allowable Subject Matter
Claims 1-20 would be allowable upon Applicant addressing the pending 101 rejection of the claims

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 form.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307. The examiner can normally be reached Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658